                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Terrence Ahoua,                     )
                                    )
                       Plaintiff,   )
                                    )                      Civil Action No. 3:19-cv-00424-JMC
               v.                   )
                                    )
Ken Cuccinelli 1, Acting Director,  )                                  ORDER
United States Citizenship and       )
Immigration Services, et al.,       )
                                    )
                       Defendants.  )
___________________________________ )


       Pursuant to 8 U.S.C. § 1447(b), the court GRANTS the parties’ Joint Motion to Remand

(ECF No. 19) with the following instructions:

           1. Defendant Ken Cucinelli, Acting Director, United States Citizenship and

               Immigration Services, et al. (“the Agency”), shall adjudicate Plaintiff Terrence

               Ahoua’s naturalization application within sixty (60) days of remand.

           2. If the Agency approves Ahoua’s application, it shall schedule an oath ceremony

               within fourteen (14) days of the date of approval.

           3. If the Agency does not comport with the timing or substance of this motion,

               Plaintiff will advise the court within fifteen (15) days of any such noncompliance.

           4. The court stays this case for seventy-five (75) days to allow for the administrative

               adjudication of Plaintiff’s application. At the close of the stay, the parties shall file

               a status report, advising of the resolution of Plaintiff’s administrative claim.


1
  Acting Director Ken Cuccinelli is automatically substituted for Former Director Cissna, who
resigned effective June 2, 2019. See Fed. R. Civ. P. 25(d). The court directs the Clerk of Court to
edit the docket accordingly.
                                                  1
IT IS SO ORDERED




                               United States District Judge
August 2, 2019
Columbia, South Carolina




                           2
